Citation Nr: 0527836	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  98-10 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease, including as secondary to nicotine dependence.

2.  Entitlement to service connection for emphysema, 
including as secondary to nicotine dependence.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from October 1970 to June 
1977.  He also served in the Army National Guard from August 
1979 to August 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a April 1998 RO rating decision which, in 
pertinent part, denied service connection for 
arteriosclerotic heart disease and for emphysema.  In October 
1999 the veteran testified at a hearing before a Veterans Law 
Judge.  In March 2000 the Board issued a decision in this 
matter.  The veteran appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
November 2000 VA filed an Unopposed Motion for Remand.  In 
December 2000 the Court issued an Order that granted the 
motion, vacated the portion of the Board's decision that 
denied service connection for arteriosclerotic heart disease 
and emphysema, and remanded the matter to the Board.  In May 
2001 the Board remanded this matter for further development, 
pursuant to the motion and the Court's Order.  

In June 2005 the Board sent a letter to the veteran notifying 
him that the Veterans Law Judge who conducted the hearing in 
October 1999 was no longer employed by the Board and that the 
law required that the Veterans Law Judge who conducted a 
hearing on an appeal must participate in any decision made on 
that appeal.  The Board sent the letter to the veteran to 
clarify whether he wanted another hearing.  The veteran was 
also advised that if he did not respond within 30 days from 
the date of the letter, the Board would assume he did not 
want another hearing and would proceed.  To date, the Board 
has not received a response from the veteran and will 
therefore proceed with this decision.  

Received from the veteran in May 2005 was a cover letter, 
along with several pieces of evidence, including letters from 
two private physicians and a copy of an October 2002 VA 
examination.  The record reflects that the RO has already 
considered the VA examination report and the June 2003 letter 
from Dr. Fewell.  With regard to the December 2004 documents 
from Dr. Harron, the Board notes that these documents have 
not yet been considered by the RO.  Since this evidence is 
not pertinent to the issues currently on appeal, a waiver of 
initial review by the RO is not necessary and the Board will 
not consider this evidence herein.  38 C.F.R. § 20.1304.  
This evidence, coupled with the veteran's May 2005 cover 
letter, does, however, raise a claim of entitlement to 
service connection for asbestosis.  As this issue has not 
been adjudicated by the RO, it is referred for appropriate 
action.


FINDING OF FACT

The veteran developed nicotine dependence in service which 
caused him to develop arteriosclerotic heart disease and 
emphysema.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for arteriosclerotic heart disease are met.  38 U.S.C.A. §§ 
1103, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.300, 3.303 
(2004).

2.  The criteria for the establishment of service connection 
for emphysema are met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  38 U.S.C.A. §§ 1103, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.300, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that he has arteriosclerotic heart 
disease and emphysema due to service, including due to 
nicotine dependence he reportedly developed in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


In 1993, VA's General Counsel held that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service.  VAOPGCPREC 2-93.  VA's General 
Counsel subsequently found that a determination as to whether 
service connection for disability attributable to tobacco use 
subsequent to military service should be established on the 
basis that such tobacco use resulted from nicotine dependence 
arising in service, and therefore is secondarily service 
connected pursuant to 38 C.F.R. § 3.310(a), depends upon 
affirmative answers to the following three questions: (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits, (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  If each of these 
three questions is answered in the affirmative, service 
connection should be established on a secondary basis.  
VAOPGCPREC 19-97.

Following that General Counsel Opinion, the then Acting Under 
Secretary for VA benefits indicated in a July 1997 letter 
that nicotine dependence may be considered a disease for VA 
compensation purposes and that each decision must then 
specifically address the remaining two elements, i.e., 
whether the veteran acquired a dependence on nicotine in 
service, and whether that dependence may be considered the 
proximate cause of his current disability resulting from the 
use of tobacco products by him, noting that proximate cause 
is to be defined by the parameters that were set forth by the 
Office of General Counsel in its precedent opinion and 
according to 38 C.F.R. § 3.310.

Even more recently enacted legislation prohibits granting 
service connection for disability on the basis that it 
resulted from disease attributable to the use of tobacco 
products by a veteran during his or her service.  38 U.S.C.A. 
§ 1103.  This statute, however, applies only to claims filed 
after June 9, 1998.  





Received from the veteran in December 1997 was his formal 
claim for service connection for arteriosclerotic heart 
disease and emphysema.  Received in July 1998 was a letter 
from the veteran's representative which espoused a different 
theory of entitlement to service connection, other than 
direct incurrance in service.  The representative claimed 
that the veteran became dependent on nicotine while in 
service and as a result developed arteriosclerotic heart 
disease and for emphysema.  Thus, because the veteran's 
formal claims for service connection for arteriosclerotic 
heart disease and emphysema were first received in December 
1997, 38 U.S.C.A. § 1103(a)does not apply in his case

It is clear from the record that the veteran has 
arteriosclerotic heart disease and emphysema.  Moreover, a 
private physician and a VA physician opined that he developed 
nicotine dependence in service which contributed to his 
cardiopulmonary disease, including chronic obstructive 
pulmonary disease and coronary artery disease.  Another 
private physician opined that the veteran's nicotine 
dependency contributed greatly to his heart disease.  While 
it appears that there may be additional factors that 
contributed to his developing arteriosclerotic heart disease 
and emphysema, there is no competent medical evidence which 
are against his claim or are to the contrary of the VA and 
private physician's opinions cited above.  

When all of the evidence is assembled, the Board must decide 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990). After 
reviewing the entire record, the Board finds that the 
evidence of record tends to support the veteran claim that 
his nicotine dependence developed in service and contributed 
to his developing arteriosclerotic heart disease and 
emphysema.  

Thus, service connection for arteriosclerotic heart disease 
and emphysema is granted.






ORDER

Service connection for arteriosclerotic heart disease is 
granted, subject to the statutes and regulations governing 
the payment of monetary awards.

Service connection for emphysema is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.
.


	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


